Citation Nr: 0909881	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-27 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypertension.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to November 
1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2007 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in November 2008.  The 
hearing transcript has been associated with the claims file.

The Board notes that the veteran, in a February 2008 
statement, appears to raise a claim of service connection for 
post-traumatic stress disorder.  Additionally, review of the 
evidence suggests that the veteran may be raising a claim of 
service connection for hypertensive heart disease, to include 
as secondary to the service-connected hypertension.  These 
matters are REFERRED to the RO for the appropriate action.


FINDING OF FACT

The veteran's hypertension is not manifested by diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In October 2006, the agency of original jurisdiction (AOJ) 
sent a letter to the appellant providing notice of what the 
evidence needed to demonstrate, of her and VA's respective 
duties in obtaining evidence, and of the types of relevant 
evidence that she should provide, or ask the VA to obtain for 
her claims for an increased rating.  The letter also informed 
the appellant that disabilities are rated on the basis of 
diagnostic codes, and she was told of the need to present 
evidence to meet the rating criteria and to establish an 
effective date of an award.  The Board notes that the letter 
did not specifically instruct the appellant to submit medical 
or lay evidence demonstrating the effect a worsening of her 
hypertension has on her employment and daily life.  The Board 
finds that no prejudice resulted, however, because the 
appellant was told to submit any evidence, to include her own 
statement, "describing [her] symptoms, their frequency and 
severity, and other involvement, extension and additional 
disablement caused by [her] disability," which would include 
any impact on the appellant's employment and daily life.  

The specific rating criteria for evaluating the disability 
and how (based on what symptomatology) each rating percentage 
is assigned were provided to the appellant in the July 2007 
Statement of the Case and an October 2008 letter.  Although 
this notice postdated the initial claim, the claim was 
readjudicated after provision of the notice without taint 
from the prior decision.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Additionally, the Board notes that the appellant has had 
ample time to submit evidence and respond to the notice, and 
the evidence indicates that the appellant was able to 
effectively participate in the appeals process.  The evidence 
indicates that the appellant was fully aware of what was 
necessary to substantiate this claim.  

VA has also done everything reasonably possible to assist the 
Veteran with respect to her claim for benefits, such as 
obtaining medical records, providing a VA examination, and 
providing a personal hearing.  Thus, the Board finds that the 
claim is ready for adjudication.  


Increased Rating

For historical purposes, it is noted that service connection 
was established for hypertension by the RO in a July 1986 
decision, based on evidence that it was incurred in service.  
A 10 percent disability evaluation was assigned based on a 
review of the relevant contemporaneous evidence of record.  
In October 2006, the appellant submitted a claim for an 
increased rating, contending that that a higher evaluation is 
warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. §§ 4.7; 4.14.  While the veteran's entire history is 
reviewed when assigning a disability evaluation, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A relatively 
recent decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

The veteran's hypertension is currently rated as 10 percent 
disabling under Diagnostic Code (DC) 7101.  DC 7101 provides 
a 20 percent rating for hypertension manifested by diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.  The evidence of record does not 
contain any blood pressure readings indicating systolic 
pressure of 200 or higher.  The record also contains no blood 
pressure readings indicating diastolic pressure of 110 or 
higher, and an August 2008 private medical record indicates 
that the veteran's hypertension was "well-controlled".  
See, e.g., May 2006 VA treatment record; July 2007 and 
February 2008 VA examination records; January 2007 and March 
and August 2008 Aventura hospitalization records; August 2008 
Bahrami treatment record.  In sum, the evidence of record 
indicates that the veteran's blood pressure is consistently 
manifested by diastolic pressure less than 110 and systolic 
pressure less than 200; thus, an increased rating for 
hypertension is not warranted on a schedular basis.  

The Board has also considered whether the claim for an 
increased rating warrants extraschedular consideration.  An 
extraschedular rating may be assigned where there is evidence 
of exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the service-connected disorder, which would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  In other words, the schedular 
criteria are inadequate to evaluate the disability.  

In this case, the evidence does not show that the schedular 
criteria are inadequate to evaluate the veteran's 
hypertension.  The record contains no competent evidence that 
the appellant's hypertension causes marked interference with 
employment or otherwise produces unrecognized impairment 
suggesting extraschedular consideration is indicated.  
Additionally, the evidence does not suggest that the 
appellant's hypertension has required frequent periods of 
hospitalization.  The Board notes that the evidence indicates 
that the veteran was hospitalized in January 2007, March 
2008, and August 2008.  See generally Aventura medical 
records.  The evidence does not suggest that any 
hospitalization was related to hypertension, however.  The 
inpatient records indicate that the complaints presented at 
each admission (and throughout each hospitalization) were 
linked to other conditions, and the inpatient records do not 
report any findings of an exacerbation of hypertension or a 
relationship between the hospital admissions and the service-
connected hypertension.  Thus, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  
See Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the Board finds that the evidence does not warrant a 
rating in excess of 10 percent at any time during the 
appellate period; thus, the appellant's claim is denied.  

ORDER

A rating in excess of 10 percent for hypertension is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


